DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Any objection or rejection levied in the prior Action, which is not repeated in the current Action, has been withdrawn.

Response to Amendment
	This Action is responsive to the Reply filed on 13 June 2022  As directed in the Reply:
	Claims 21-29 have been amended;
	Claims 12-14 have been cancelled; and 
	Claims 30-32 have been added.  
Thus, Claims 5, 6, and 15-32 are presently pending in this application, with Claims 15-20 having been previously withdrawn from consideration.

Reply of 13 June 2022
	The Reply is objected to under 37 C.F.R. § 1.111(b) which requires, in pertinent part, “[t]he reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references” (emphasis added).  The Reply includes no arguments concerning the alleged patentability of newly submitted Claims 30-32; indeed, the claims are not even mentioned in the Remarks section of the Reply.

Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not persuasive.
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the features of the catheter assembly and needle assembly) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments rely, in part, on language solely recited in preamble recitations in Claim 21. When reading the preamble in the context of the entire claim, the recitation of the catheter and its hub is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); MPEP § 2111.02.
	In the Reply, in the paragraph bridging pages 9 and 10, Applicant states its belief that the amendments made to Claims 21-29 have mooted their rejection under sec. 112(b).  As indicated below, some of these claims still suffer from the same, or similar, deficiencies as when in their prior forms.  The Examiner appreciates Applicant plainly stating on the record (Reply, pg. 10, third paragraph) its intent to not claim the catheter hub in Claim 21; however, as the words of the claim dictate how they are treated under sec. 112(b), and not any estoppel that may attach to Applicant’s statements on the record, Applicant’s statements do not control the claims’ interpretations.  Indeed, because Applicant’s statements are at odds with what the claims’ words state, the scopes of the claims are even more ambiguous with respect to the catheter assembly and needle assembly per se. See 35 U.S.C. § 112(b) (“The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention;” emphasis added).
	In the same paragraph, Applicant mistakes the last Action’s bases for finding the claims’ scopes indefinite for a requirement that the catheter assembly and needle assembly be claimed; the Action made no such requirement, and couldn’t have.  The problem with the claims, both then and now, is that the claims’ terms blur the line between what is within the metes and bounds of the claim – according to Applicant, a needle tip protector assembly – and what is an unclaimed environment in which the claimed structures could interact.  This blurring of those lines, creating ambiguity as to the scope of the claims, is the basis for rejections under section 112(b).
	Applicant’s comments in the fourth full paragraph of pg. 10 of the Reply, concerning Claims 28 and 29, are also appreciated for the same reasons.  They do not, however, cure the claims’ ills.  While Applicant is free to define an environment in which claimed structures can interact, when placed in that environment (which appears to be Applicant’s intention here), when the claims’ word positively recite that interaction between the positively claimed structures and the structures of the intended environment, as they do in this application, the environment’s structures are necessarily pulled into the scope of the claim – this is the only way that the claims’ recitation of the interaction can have meaning.  Applicant’s chair analogy is close to the standard example for the problem plaguing the claims:

	A table useful for supporting a flower pot, the table comprising:
		a flat table top; and
		four table legs attached to the table top;
		wherein the flower pot sits on top of said table top.

While the preamble of the foregoing claim plainly announces that the flower pot is not to be within the scope of the claim to a table, the recitation that the flower pot “sits” on top of the table top is a positively recited interaction between a claimed structure – the table top – and one that is not supposed to be in the claim – the flower pot.  Yet, “the flower pot sits on top of said table top” evinces the writer’s intention to positively claim the flower pot, directly contracting the preamble’s plain meaning of not claiming the flower pot.  Thus, the scope of the claim is indefinite, because it’s not clear whether the flower pot is in the claim or not.  This is not to be confused with the Office requiring that the flower pot be claimed; sec. 112(b) merely demands that the claim be clear whether it is or not.
	Applied to the current claims, in every instance where the catheter assembly or the needle assembly is referenced, the claim’s reader (e.g., the Examiner) must determine if there is a claimed interaction which causes an environmental structure to be pulled into the scope of the claim, and thus blurring what is the environment and what is a claimed structure.  Applicant’s statements concerning what it intends to be the environment for its claimed needle tip protector, while informative, make it that much clearer that the claims do not match Applicant’s intention for their scopes.
	At page 11, second paragraph, of the Reply, Applicant asserts that Claim 23 satisfies sec. 112(d) because the claim relates the push tab to “the wings of the needle hub.”  To the contrary, Claim 23 still references “the catheter hub.”  Furthermore, as the catheter hub is not within the scope of the claim, for the reasons stated above and as aspired to by Applicant, the claim can derive no limitation from that environmental structure.  That argument is thus understandably not persuasive.
	Beginning at the next paragraph of pg. 11 of the Reply, Applicant addresses the prior art of Baid, Chang, Bogert, Villa, Blanchard, and Ferguson (albeit by reference to a prior Reply).  As an initial matter, the Examiner deeply appreciates Applicant’s use of the prior art’s figures in its Reply, as it assures that Applicant and the Examiner are considering the same evidence.
	In the last paragraph of pg. 11, Applicant asserts that parts 212a and 212b of Baid’s device, “are permanently couple together . . . ”.  While [0132] describes embodiments in which this is true, it also describes embodiments in which the two parts are not permanently joined:
It is also possible to join the two parts 212a, 212b to one another, for example, via a quick-connect fitting, a threaded connection, by interference, a snap-fit, a press-fit or a combination thereof, or by any method of attachment known in the art. The two parts may also be affixed to each other by methods such as adhesive sealing, ultrasonic welding, heated die, radio frequency sealing, mechanical seal (snap fit), insert molding, laser welding etc. ensuring a leak free joint providing a hermetic seal.

For example, a press-fit, a snap-fit (like Applicant’s), and a threaded connection are all non-permanent connections.  Accordingly, this line of argument by Applicant is not persuasive.
	Starting in the last paragraph on pg. 12, Applicant asserts that: because Baid describes a push tab on needle hub 416, the only push tab that its device could have is that on the needle hub; none of its other embodiments show a push tab as claimed; and therefore, “Baid teaches against providing a push tab to the component that houses the needle guard of his device.”  Reply, pg. 15, last paragraph.  Just because Baid does not identically disclose the claimed push tab (and thus would be an anticipatory document) does not mean that it wouldn’t have been obvious to provide its device with one, and the presence of a push tab on another portion of its device is not a teaching away; indeed, it provides a motivation to provide a push tab to the component that houses the needle guard of his device.  As the component that houses the needle guard is, in fact, separable from the catheter hub by virtue of a, e.g., snap-fit connection (see above), providing a push tab would facilitate disconnection of those two components – just as Baid’s disclosed push tab does for the needle hub and hub 412.  Rather than teaching away from the further inclusion of the claimed push tab in Baid’s device, Baid’s needle hub push tab guides a person of ordinary skill to include push tabs between separable components of Baid’s device.
	The Examiner agrees with Applicant’s statement that, “[a]s shown in Fig. 8 and described by Chang, the tab 32 is at the distal end of the needle guard which the needle is withdrawn into by the clinician.”  Thus, Applicant acknowledges a key teaching that a person of ordinary skill in the art would receive from a full reading of Chang: incorporate a push tab at the distal end of a needle guard into which a needle tip is withdrawn by the user of the device.  Baid describes just such a needle guard.  That Chang’s device’s needle guard is not part of a catheter assembly is not relevant, as Baid provides those structural details.
	In the first full paragraph of pg. 16 of the Reply, Applicant asserts that Bogert does not describe a push tab, despite its cover figure plainly showing a finger pushing against a tab; this argument is not persuasive.
	In the second full paragraph of pg. 16 of the Reply, Applicant discusses Villa’s tab 9, but not the teachings for which the document was cited as evidence of obviousness in the prior Action, and therefore this argument is not convincing.
	Beginning in the last full paragraph on pg. 16 of the Reply, Applicant addresses Blanchard, stating in part:

Apparently the distal tip of the needle is shielded by the advancement slide when the catheter is fully inserted into the patient and the needle is withdrawn from the catheter hub. There are complementary semi-circular alignment features at the end piece 158 and an extension in front of the advancement slide 140.

Thus, Applicant acknowledges that the structure which shields the needle tip (the “advancement slide”), analogous to Baid’s and Chang’s needle tip protection components, has at its distal end a structure which mates with a complementary structure on the catheter hub, which together circumferentially align the two components.  That Blanchard’s advancement slide is not cylindrical is irrelevant, because Baid’s structure is.
	Applicant then asserts that the end piece 158 of Blanchard’s device is not a catheter hub, despite the simple fact that end piece 158 is part of element 46, which is describes as a “catheter hub.”  Blanchard, para. [0041], and Fig. 1i.  This argument is not persuasive.
	Applicant’s discussion of Ferguson is not persuasive for at least the same reasons as before.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, at lines 1-4, recites, “the push tab is positioned orthogonal to a planar surface defined by a pair of wings of the catheter hub.”  A catheter hub is not a claimed structure.  For example, at Claim 21, line 1, “for a catheter assembly” and lines 9-10, “the enlarged distal end portion coupleable to and separable from a proximal end of the catheter hub of the catheter assembly” (emphasis added) indicate that the catheter and its hub are not within the scope of the claim, so it is entirely unclear how one can assess the limiting effect of the clause “positioned orthogonal to a planar surface defined by a pair of wings of the catheter hub” when the hub is not a claimed structure.
In Claim 27, lines 1-2, “the needle guard has a back wall through which the needle passes” and “the needle has a protrusion proximal the distal tip that stops at the back wall” is stated in terms of the unclaimed needle and its protrusion, so it is entirely unclear how one can assess the limiting effect of these clauses when the needle and its protrusion are not claimed structures.
The preamble of Claim 21 (“A tip protector assembly for a catheter assembly, the tip protector assembly comprising”) indicates that the claim is intended to be directed to a subcombination of features which is not to include the catheter assembly or the needle assembly, and Applicant has confirmed that this is its intention. Claim 28, at lines 11-12, recites, however, “wherein the cylindrical housing of the tip protector assembly is positioned between the needle hub and the catheter hub.” This phrase positively recites a connection to or interrelationship between the both the “needle hub” and the “catheter hub” and another positively recited structure in the claim, namely, “cylindrical housing of the tip protector” (see below).  This obscures the boundary of the claim by requiring that the catheter and hub assembly structures be within the scope of the claim because of that connection to or interrelationship with another positively recited structure, contradicting the preamble of the claim which indicates that the catheter and hub assemblies are not within the scope of the claim.  Claim 29 depends from Claim 28 and does not cure this deficiency, and therefore is also rejected for the same reason.
For assessing Claims 28 and 29 under secs. 102, 103, these claims have been construed to include the catheter and needle structures stated in the Claims; this treatment does not, however, cure their deficiencies under sec. 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is again rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 only defines further features of the unclaimed environment in which the claimed tip protector assembly is intended to be used, and thus does not further limit Claim 21.
Applicant may: cancel the claim(s); amend the claim(s) to place the claim(s) in proper dependent form; rewrite the claim(s) in independent form; or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 21-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Publ. No. 2020/0139088, by Baid (“Baid”), in view of U.S. Patent App. Publ. No. 2006/0189942, by Chang et al. (“Chang”) (previously of record).
	Baid, describes a tip protection assembly (and catheter assembly) substantially as claimed by Applicant, as follows.
	21.	A tip protector assembly for a catheter assembly having a catheter hub extending along a central axis (Figs. 6A, 6B), the tip protector assembly comprising: 
	a cylindrical housing (124 in Fig. 6A) having a body defining a hollow interior (interior of the housing is hollow, see Fig. 6A) extending along the central axis (dash-dot center line in Figs. 6A,B) including a proximal end having a proximal opening with a proximal diameter (right hand end in Fig. 6A) and an enlarged distal end portion having a distal opening with a distal diameter (at 150, showing inner and outer diameters), the distal diameter greater than the proximal diameter (id.), the enlarged distal end portion coupleable to and separable from a proximal end of the catheter hub of the catheter assembly (Fig. 6A generally; [0132]); 
	a push tab extending upstandingly from a top portion of the enlarged distal end portion of the cylindrical housing, the push tab having a push surface adapted to be engaged by a thumb or a finger of a user to move the cylindrical housing in a distal direction; 
	a needle guard (226) within the hollow interior of the cylindrical housing (see Fig. 6B) adapted to capture a distal tip of a needle slidable along the central axis through the cylindrical housing when the catheter assembly is in a safe position (see, e.g., Abstract).
	Baid does not, however, describe a push tab extending upstandingly from a top portion of the enlarged distal end portion of the cylindrical housing, the push tab having a push surface adapted to be engaged by a thumb or a finger of a user to move the cylindrical housing in a distal direction.
	Chang relates to a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant’s claims and Baid.  Chang teaches, with reference to Figs. 7 and 8, that a push tab 32 of a needle tip protection housing 20 can be formed flush with the top of the distal end of the housing (see Fig. 8, far left side), upstandingly from a top portion of the distal end of the cylindrical housing (30; see [0018]), the push tab having a push surface adapted to be engaged by a thumb or a finger of a user to move the cylindrical housing in a distal direction (id.), so that the device may be more easily “use[d] as a blood collection needle set” ([0022]) and to permit the user of the device to better control the needle housing viz. the needle tip, e.g., to provide a surface to obtain a mechanical advantage when pulling the needle proximally.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in Baid’s device a push tab extending upstandingly from a top portion of the enlarged distal end portion of the cylindrical housing, the push tab having a push surface adapted to be engaged by a thumb or a finger of a user to move the cylindrical housing in a distal direction, because Chang teaches that doing so permits use of the device with a blood collection needle set and such a push tab permits better control of the needle housing viz. the needle tip.
	Baid also discloses the following features.
	22. (The tip protector assembly of claim 21,) wherein the enlarged distal end portion of the cylindrical housing comprises a collar (defined at ref. no. 150) having an inner surface defining the distal opening (id.), the collar adapted to snap fittingly couple to the proximal end of the catheter hub when the catheter assembly is in the safe position (snap fit 286; the catheter hub portion of such a snap fit is not claimed).
	23. (The tip protector assembly of clam 21,) wherein the push tab is positioned orthogonal to a planar surface defined by a pair of wings of the catheter hub (note that the catheter hub is not claimed, but Baid describes this feature).
	The result of this combination is also read on by Claim 24: (The tip protector of clam 22,) wherein the push tab extends upwardly at a right angle from the top portion of the collar such that a distal surface of the push tab is flush with the distal end of the collar of the cylindrical housing (see Chang, Fig. 4b).
	30. (The tip protector assembly of claim 22,) wherein the distal end of the collar is the distal end of the cylindrical housing, and wherein the push tab has a distal surface flush with the distal end of the collar (see Chang, Fig. 4b).

	Baid also discloses the following features relating to Claim 28, and thus the combination of Baid and Chang includes these features as well.  As noted above, Claim 28 is presumed to further comprise the catheter and its structures stated in the claim.
28. (Currently amended) The tip protector assembly of claim 21, wherein the catheter hub of the catheter assembly (212) has a distal end (122, Fig. 6A), a proximal end (near 268, Fig. 6A), a central bore defined between the distal end and the proximal end (bore shown in Fig. 6B), a septum (unlabeled in Fig. 6B; 474 in Fig. 9) positioned in the central bore (Figs. 6B) and a catheter (114) extending distally from the distal end; 
	wherein the cylindrical housing of the tip protector assembly is adapted to have the needle slidable therethrough along the central axis, the needle having a proximal end connected to a needle hub (116), the needle slidably extendable along the central axis through the septum and the central bore into the catheter of the catheter hub [0137]: “Following the insertion of the catheter tube 114 into a patient, the needle 220 is withdrawn from the catheter tube 114 and the needle shaft 228 moves through the needle guard 226 while the needle guard 228 is retained in the hub 112.”);
	wherein the cylindrical housing of the tip protector assembly is positioned between the needle hub and the catheter hub with the enlarged distal end of the cylindrical housing coupled to the proximal end of the catheter hub and the distal tip of the needle extending beyond the distal end of the catheter when the catheter assembly is in a ready position (see Fig. 6B); and
	wherein when the catheter assembly is in the safe position, the distal tip of the needle is captured by the needle guard and the cylindrical housing is separable from the catheter hub ([0196]: “Upon withdrawal of the needle 420 from the catheter tube 414 and catheter hub 412 the needle shaft 428 moves relative to the needle guard 426 while the needle guard 426 is retained in the catheter hub 412 until the needle tip 454 is received in the needle guard 426. Once the needle tip is received in the needle guard 426 the enlargement 496 of the needle shaft 428 engages with the base portion 444 of the needle guard 426 via a stopping element 438 such that the needle guard 426 can be pulled out of the catheter hub 412 together with the needle 420.”).

	Baid and Chang together describe a device substantially as claimed by Applicant.  See above. The embodiment of Baid’s disclosure relied upon above, to wit, Figs. 6A,B, does not include a septum positioned in the central bore to seal the proximal end of the catheter hub.  The embodiment illustrated in and described with referent to Baid’s Fig. 9, however, includes, “a blood control septum 474 having at least one slit [] arranged within the inner space 467 of catheter hub 412 to prevent the outflow of fluid during and following removal of the needle 420” ([0174]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a septum positioned in the central bore of Baid’s Fig. 6A,B embodiment to seal the proximal end of the catheter hub, because Baid teaches doing so with respect to its embodiment of Fig. 9 in order to prevent the outflow of fluid during and following removal of the needle.
	With respect to Claim 29, Baid’s Figs. 6A,B embodiment includes its features.
	29. (The tip protector assembly of claim 28,) wherein the catheter hub of the catheter assembly includes a side port (270, 272) in fluid communication with the central bore, and
	wherein when the distal tip of the needle is captured by the needle guard ([0196], supra), the enlarged distal end of the cylindrical housing is separable from the proximal end of the catheter hub so that a fluid communication path is established between the side port and the catheter through the central bore of the catheter hub (286, 288 are separable when they are a snap-fit).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baid and Chang as applied to Claim 21 above, and further in view of U.S. Patent No. 5,713,876, granted to Bogert et al. (“Bogert”).
	Baid and Chang together describe a needle tip protector substantially as claimed by Applicant; see above.  Baid and Chang do not, however, disclose that the push tab further comprises a rolled edge along an edge of the push tab opposite the tubular housing, the rolled edge disposed substantially orthogonal to the central axis.
	Bogert describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant, Baid, and Chang.  Bogert describes, with reference to Fig. 1, that the push tab 22 of a needle protection housing can be constructed with a rolled edge on the top of the 22; and that, with reference to Fig. 5, that a portion of rolled edge, in phantom, is orthogonal to the central axis of the housing.  Constructing the top edge of a push tab with a rolled, orthogonal edge provides a lip to catch the user’s finger, so that it is less likely to slide off the tab in use, and thus make the use of the device more effective and safer.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Baid/Chang’s needle tip protection tab with a rolled edge along an edge of the push tab opposite the tubular housing, with the rolled edge being disposed substantially orthogonal to the central axis, because Bogert teaches providing the pull tab of such a device with these features, which will make the use of the device more effective and safe.

Claims 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Baid and Chang as applied to Claim 21 above, and further in view of U.S. Patent App. Publ. No. 2004/0225260, by Villa et al. (“Villa”) Fig. 13.
	Baid and Chang together describe a needle tip protector substantially as claimed by Applicant; see above. Baid and Chang also together disclose that their device includes a needle hub (116), the needle (114) including a protrusion (132) proximal the distal tip (see Figs. 5A-C), the needle guard has a back wall through which the needle passes (483), the needle has a protrusion proximal the distal tip (496), and that when the needle is withdrawn in the proximal direction relative to the catheter hub, the cylindrical housing coupled to the catheter hub in a ready position is separable from the catheter hub when the distal tip of the needle is captured in the needle guard (Baid’s housing 124 is fully capable of being separated from hub 212).  Baid also discloses that the protrusion 132 is secured to the needle guard by a proximal opening 238 when retracted proximally; it is just not formed in the cylindrical housing itself.
	Baid and Chang do not, however, disclose that: the push tab further comprises a curved or angular portion opposite the tubular housing, the curved or angular portion extending proximally from the proximal face of the push tab (Claim 6); or that the needle protrusion stops at the back wall such that when the needle is withdrawn in the proximal direction relative to the catheter hub with the distal tip of the needle captured in the needle guard, the cylindrical housing, coupled to the catheter hub, is separable from the catheter hub.
	Villa describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant, Baid, and Chang.  Villa teaches, with reference to Fig. 13, that the tab 9 of a needle tip protection housing 6 may be provided with an angular portion opposite the tubular housing, with the angular portion extending proximally from the proximal face of the push tab.  Providing a push tab on a needle tip protection housing with such a feature provides a lip to catch the user’s finger, so that it is less likely to slide off the tab in use, and thus make the use of the device more effective and safer.
	Villa teaches, with reference to Fig. 10, that the cylindrical housing of a needle tip protection device, which includes needle tip protecting arms 40, 42, similar in many respects to those of Baid, may be provided with the dimension allowing the needle to pass through but smaller than the protrusion, so that the needle and housing are pulled away together, which will result in a more robust containment of the needle tip.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Baid/Chang’s push tab with an angular portion opposite the tubular housing, the angular portion extending proximally from the proximal face of the push tab, because Villa teaches constructing a push tab with such a feature in order to make the use of the device more effective and safer.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Baid/Chang’s device’s cylindrical housing proximal opening with a dimension allowing the needle to pass through but smaller than the protrusion, because Villa teaches doing so that the needle and housing are pulled away together, which will result in a more robust containment of the needle tip.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Baid and Chang as applied to Claim 21 above, and further in view of U.S. Patent App. Publ. No. 2016/0331938, by Blanchard et al. (“Blanchard”).
	Baid and Chang together describe a needle tip protector substantially as claimed by Applicant; see above.  Baid and Chang do not, however, disclose that the device’s cylindrical housing comprises an alignment feature at the distal end that guides the distal end of the cylindrical housing to an indexed location at the proximal end of the catheter hub so that the cylindrical housing is coupleable to the catheter hub at a desired indexed position.
	Blanchard describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant, Baid, and Chang.  With reference to Fig. 26A, 26B, Blanchard teaches that the needle tip protection housing 140 can be provided with a semi-cylindrical piece (unlabeled) which extends from the distal end of needle tip housing 140, which rotationally aligns the housing 140 with a correspondingly shaped recess (unlabeled) formed in the catheter hub 158 (see Fig. 26b).  Properly aligning the housing 140 with the hub 158 will better assure that the two pieces are correctly mated, are thus less likely to come apart, and thus less likely to produce an inadvertent needle stick.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Baid/Chang’s needle tip protection device’s cylindrical housing such that it comprises an alignment feature at the distal end that guides the distal end of the cylindrical housing to an indexed location at the proximal end of the catheter hub so that the cylindrical housing is coupleable to the catheter hub at a desired indexed position, because Blanchard teaches providing a needle tip protection device with such a feature which will assure that the needle tip protection housing correctly mates with the catheter hub and reduce the likelihood of an inadvertent needle stick.

Claims 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Baid and Chang as applied to Claims 21 and 22 above, and further in view of U.S. Patent No. 6,595,955, granted to Ferguson et al. (“Ferguson”).
	Baid and Chang together describe a needle tip protector substantially as claimed by Applicant; see above.  In addition, the distal end of the collar is the distal end of the cylindrical housing in Baid’s device, as recited in new Claim 31. 
	Baid and Chang do not, however, disclose that their device includes an aperture at a side of the cylindrical housing to enable viewing of the needle guard and the interaction of the needle guard with the needle from outside the cylindrical housing (Claim 26), or that the push tab has a distal surface positioned proximal the distal end of the collar (Claim 31).
	Ferguson describes a needle tip protection device and is therefore from an art which is the same as or closely analogous to those of Applicant, Baid, and Chang.  Ferguson describes, with reference to Figs. 17 and 18 (annotated versions of both of which are presented below; “Ann. Figs.”), that a needle tip protection housing 12’ can be provided with apertures (Ann. Figs., A1, A2, through which tabs 20’ of the needle guard extend), to secure the needle guard in the housing, which also permits visual inspection of the capture of the distal tip by the needle guard.  Ferguson also teaches that, when providing a needle tip protector assembly 12 with a push tab 36, that the push tab may be positioned proximally from the distal end of the needle tip protector assembly such that a distal surface of the push tab is positioned proximal the distal end of the needle tip protector assembly, which provides a safer distance between the user’s finger tip and the needle tip during retraction of the needle tip into the protector assembly.


	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Baid/Chang’s needle tip protection housing with an aperture at a side of the cylindrical housing to enable viewing of the needle guard and the interaction of the needle guard with the needle from outside the cylindrical housing, because Ferguson teaches providing a needle tip protection housing with such a feature in order to secure the tip guard in the housing, which will also expose capture of the distal tip by the needle guard to visual inspection from an environment outside the tip protector assembly.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Baid/Chang’s needle tip protection housing such that the push tab has a distal surface positioned proximal the distal end of the collar, because Ferguson teaches doing so which will increase the safety of the device.

	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Baid and Chang as applied to Claim 22 above, optionally further in view of U.S. Patent No. 5,215,528, granted to Purdy et al. (“Purdy”; of record).
	Baid and Chang together describe a device substantially as claimed by Applicant; see above.  Baid’s collar includes a proximal end surface that rises from the body of its cylindrical housing (see Fig. 6A, at approximately the same location as element 280).  Baid and Chang do not, however, describe that the push surface of the push tab is flush with the proximal end surface of the collar.
	Based upon a full review of Applicant’s disclosure, there is no difference in the performance of the push tab based on the location of its push surface relative to the proximal end surface of the collar of the device, and thus it appears to be merely a functionless rearrangement of the push tab relative to the collar based on design choice, which would be obvious to a person of ordinary skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
	Optionally, Purdy describes a needle tip protector assembly and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims, Baid, and Chang.  Purdy teaches that in such a device, which includes a push tab 48 and an enlarged collar 53 which receives a catheter hub 52, can be constructed with the push face located at the proximal end face of the collar (see Fig. 5a), which would provide further safety to the user’s finger when retracting the needle into the protector’s housing.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Baid/Chang’s needle tip protection housing such that the push surface of the push tab is flush with the proximal end surface of the collar, because Purdy teaches such configuration of a push tab and collar, which would provide further safety to the user’s finger when retracting the needle into the protector’s housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783





/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783